WATKINS, Judge,
concurring:
I am in full agreement with my brothers that, on the basis of these particular facts, Staff Sergeant Bradford’s one-time use of the word “boy” was insufficient in law to raise the evidentiary issue of divestiture of authority. Since the military judge was under no duty to instruct on this subject, he did not err in electing not to do so. In my view, proper resolution of an issue such as this one entails careful consideration of all of the facts and circumstances of record, with the race of those principally involved but one of a number of relevant factors. In this instance, precipitous physical action by the appellant foreclosed the possibility that evidence of divestiture of authority might develop which subsequently could inure to his benefit. I join in affirming the findings of guilty and the sentence.